Title: From Thomas Jefferson to Albert Gallatin, 19 December 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            Dec. 19. 07.
                        
                        I imagine that Barnwell sees his own case with the egoism natural to all men, but increased by a temper a
                            little querulous. but he is a man of sense & is said to be a very good man, & I believe worth our keeping: and it is
                            probable that such an explanation as is given by mr. Sheldon, with some kind words, shewing him that we value him, will
                            satisfy both his reason & self love. Affectte. salutns
                    